                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 EDWARD A. MATTHEWS,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 19-cv-991-wmc
 DAVID J. MAHONEY,

        Defendant.


       Plaintiff Edward A. Matthews an inmate in the custody of the Dane County Jail in

Madison, Wisconsin, has submitted a proposed complaint and has paid the $400 filing fee.

Because plaintiff is an inmate, plaintiff is subject to the Prisoner Litigation Reform Act, which

requires the court to screen the complaint to determine whether any portion is frivolous or

malicious, fails to state a claim on which relief may be granted or seeks monetary relief from a

defendant who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff Edward A. Matthews’s complaint is taken

under advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when

such a decision has been made. In the meantime, if plaintiff needs to communicate with the

court about this case, plaintiff should be sure to write the case number shown above on any

communication.


               Entered this 5th day of December, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
